DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The specification indicates the first and second roughnesses include the deformation of the film 5 and the upper face 4 of the laminar substrate 2 (see page 7, lines 12-14 and lines 23-25), however, it does not appears the upper face 4 of the laminar substrate 2 is in any way deformed to define a “roughness” (see Figure 3).  Clarification is needed and appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 indicates the first and second roughnesses are defined in part by a deformation of the upper face of the laminar substrate 2 (see lines 10-11 and 15-16), however, as discussed above in the objection to the specification, the upper surface of the laminar substrate does not appear to be deformed in any way.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, an antecedent basis for “the entire extension” (see line 7) has not been defined.
In regard to claim 4, an antecedent basis for “the inner portion” (see lines 2-3) has not been defined.
In regard to claims 6 and 7, exemplary language such as “preferably” (see claim 6, line 3 and claim 7, line 3) is considered to be indefinite in that the metes and bounds of the claim have not been clearly defined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mason (U.S. Patent 4,372,098, as cited by the Applicant).
In regard to claim 1, Mason discloses an applicator for “pasty cosmetic products” comprising:
a laminar substrate 12 having a lower face and an upper face;
a film 60 adhered to the upper face of the laminar substrate wherein the film and laminar substrate have a sealing closed perimeter 24 enclosing a container portion;
a removable laminar cover 14 extended over the entire extension of the film and laminar substrate and adhered to the film and laminar substrate at the sealing closed perimeter 24;
a first “roughness” 20 formed inside the container portion and including a deformation of the film and upper face of the laminar substrate (i.e., the “first roughness” is defined by the applicator 20 and the upper surface of film 60 and laminar substrate 12 wherein the upper surfaces of the film and laminar substrate are deformed to form the container portion) wherein the pasty product is retained in the first roughness inside the container portion (see column 3, lines 3-13; it is noted the product is considered to be part of the claimed combination); and
a second roughness 22 formed by at least one handling portion outwardly of the selaing closed perimeter 24 (see Figures 4 and 5) and comprising a deformation of the film 60 and upper face of the laminar substrate (inasmuch as the laminar substrate in the Applicants device is deformed, the laminar substrate in the Mason device is deformed) wherein the handling portion is covered by a free portion from the removable laminar cover 14 (see Figure 2) and the free portion has an edge adhered to the sealing closed perimeter 24 and a free edge not adhered to the film and upper face of the laminar substrate (see Figure 2).
Although the Mason reference does not disclose the laminar substrate 12 is formed from a polyolefin foam, it is the examiner’s position it would have been obvious to one or ordinary skill in the art at the time the invention was made that the laminar substrate can be made from any suitable and known film-like material including a polyolefin foam material, without effecting the overall operation of the device, especially since the Applicant has not indicated the specific material used to make the laminar substrate is critical to the operation of the device and the Mason reference does not limit the material used to make the laminar substrate.
In regard to claim 2, the first and second roughnesses are considered to be “embossings”.
In regard to claim 3, the embossing of the first roughness comprises a plurality of reservoirs and the embossing of the second roughness comprises a plurality “channels”.
In regard to claim 5, the laminar cover 14 is thermally welded to the sealing closed perimeter forming a “perimeter channel” (see column 3, line 53-58).
In regard to claims 6 and 7, although the Mason reference does not disclose the claimed dimensions of the laminar substrate and the film, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the substrate and film can be designed to have any suitable and optimum dimensions, including those claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the workable and optimum values of dimensions of the various elements involves only routine skill in the art.
In regard to claims 8 and 9, 2 applicators are bonded in a specular shape by a breakable punched edge (punched by knife 58, see Figure 7 and the paragraph bridging columns 4 and 5) which is coincident with the free edge of the laminar cover.
In regard to claim 10, the product is considered to be a pharmaceutical in the form of an ointment.
In regard to claims 11 and 12, although the Mason reference does not disclose the film  and laminar cover are made of one the claimed materials, it is the examiner’s position it would have been obvious to one or ordinary skill in the art at the time the invention was made that the film and laminar cover can be made from any suitable and known film-like material including those claimed, without effecting the overall operation of the device, especially since the Applicant has not indicated the specific material used to make the film and laminar cover is critical to the operation of the device and the Mason reference does not limit the material used to make the film and laminar cover.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Cardin et al., Matsos et al. and Smith et al. are cited as being directed to the state of the art as teachings of other packaged applicators which are peeled about prior to use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
4/6/22

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754